Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 02/10/2022 has been entered. Claims 1-10 and 21-27 are now  pending in the application. Claim 1, has been amended and new claims 21-27 have been added by the Applicant. Previous claim objection to claims 1-10 has been withdrawn in light of Applicant’s amendments to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23- 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 recite the limitations where “a focal length of the IR light is less than or equal to 2 millimeters”, and where “a focal length of the IR light is between 2 millimeters and 8 millimeters”, respectively. However, these limitations are confusing because it is unclear how they can be treated. Specifically, the focal length is optical characteristic of an optical element such as a lens, a mirror, reflector, and/or diffractive element. Focal length is not a property of light or IR light. Light or IR light can be focused to a focal point which lies a focal length away from an optical element, such as one noted above after the light/IR light passes through or reflects from such optical element. In instant case it is unclear where and how is the light focused to some focal length? What element or elements are responsible for focusing light to such recited focal length distances?  Is the focal length given by the light/illumination source, the turning optic, the collimating optic, the MEMS or other parts of DMA, the waveguide with input output gratings, or by some other element? The claim is also not reciting that the illumination source generates light/IR light i.e. as in being turned on; there is no recited process step requiring that the source generates light/IR light. As such, the above limitations do not positively recite any required structure, and will therefore be treated as optional, where the recited structure of base claim 1 may provide such focal lengths. It is suggested to amend the claim, specifying how and where by what structural element is the above focal length associated to, and provide further explanations in order to remove the indefiniteness issues.    

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pierer et al. (hereafter Pierer) US 20200026080 A1 in view of Pierer et al. (hereafter Pierer 151) US 20190179151 A1.  
In regard to independent claim 1, Pierer teaches (see Figs. 1-12) an illumination system (i.e. system/devices of optical engines/laser projectors e.g. 100, 700, 1110e for wearable heads-up displays e.g. 300,400 , see paragraphs [01, 09-19,87-97,107-108, 114, 131-136, 143, 174-176, 195-197, 204-206], as depicted in e.g. Figs. 1-4, 6-7, 11E) having a reduced z-dimensional profile by reflecting light out of plane relative to a light source that generated the light (advantageously with minimized distances between laser diode(s) and reflecting/coupling optics reflecting light out of plane of light sources e.g. 110, 710, 1110, e.g. 110a, IR 710, 1110d, see e.g. paragraphs [89-97,107-108, 114, 131-133, 143-145, 195-197], as depicted in e.g. Figs. 1, 7, 11E), the illumination system (102,202,302,328) comprising: 
an infrared (IR) illumination device that generates IR light (as IR laser diode in 110, 710, 1112, e.g. 110a, IR 710, 1112d, as e.g. chip-on substrate CoS 112, paragraphs [89, 133-135, 176, 195]); 
a collimating optic (as collimating lens e.g. 136(a-d), 1137, also 736, paragraphs [95-98, 143, 195-197]) that collimates light passing therethrough such that a beam of the light is non-diverging after passing through the collimating optic (as collimating lens e.g. 136(a-d), 1137 collimates light passing through, paragraphs [95-98, 143, 195-197]); 
a turning optic (i.e. as director 118 e.g. that reflects light from source e.g. 110 including 110a, or 334 from 1112d, paragraphs [91-95, 112, 143], e.g. Figs. 1A-B, 11E, also applied to Fig. 7) that receives the IR light directly from the IR illumination device ( as 118 (and 334) receives light from IR source 110/110a, or 1112d, paragraphs [91-95, 112], e.g. Figs. 1A-B, 11E) and that reflects the IR light as reflected IR light (as 118 (334) reflects light off 118 (334) are reflected light e.g. part of 336, paragraphs [91-95, 112, 143], e.g. Figs. 1A-B, 11E), the reflected IR light having a beam that is diverging (as reflected 
wherein the reflected IR light is reflected out of plane relative to the IR illumination device toward the collimating optic (i.e. as reflected IR light from 118 (334) is reflected to 136 (1137) e.g. 136a, from 118(334) and out of plane of 110a-d, 1112a-d, paragraphs [91-95, 195-197], as depicted in Figs. 1A-B, 11E) such that the turning optic is aimed at the collimating optic (as 118 (334) is aimed at collimating lens 136 (136a), or 226, as depicted in Figs. 1A-B, 11E, paragraphs [91-95, 195-197]), 
wherein the collimating optic collimates the beam  of the reflected IR light such that the beam of the reflected IR light is non-diverging after the beam of the reflected IR light passes through the collimating optic, 136, specifically 136a (or 334) collimates reflected IR light beam from IR source  e.g. 118a, 1112d, so that it is non-diverging after passing through collimating lens 118, (334), 736, as depicted in Figs. 1A-B, 11E, paragraphs [91-95, 143, 195-197]), and 
wherein the reflected IR light (reflected light by 118, 334) is then emitted from the collimating optic as collimated IR light having a non-diverging beam (i.e. as reflected light from 118 (334) passed through collimating lens 118a (336, 736) is emitted from 118a (336, 736) as non-divergent, collimated IR light beam, as depicted in Figs. 1A-B, 11E, paragraphs [91-95, 143, 195-197], applied to Fig. 7); and 
a waveguide (i.e. as photonic integrated circuit/combiner waveguide 140, 600, paragraphs [97, 131,141, 141-143) positioned in a fixed position relative to the collimating optic (as 140,600 is at fixed position with respect to collimating optic 118/118a, 736, as depicted in Figs. 1A-B, 6-7,  paragraphs [97, 131-133, 143]), wherein the waveguide includes an input port positioned to receive the collimated IR light (i.e. as part of 140, 600 e.g. 606, 606a receiving the light/IR light from collimating lens 136(a), 736, as explained above and as depicted in Figs. 1A-B, 6-7,  paragraphs [97, 131-133, 143]). 
But Pierer is silent that no intervening optical elements are disposed between the turning optic and the collimating optic (as there is optical window 130 between director element 118 and the collimating lens 136, but also Pierer notes that laser diodes can be used without such protective cover, see e.g. Figs. 1A-B, 6-7,  paragraphs [92-95, 101]). 
However, Pierer 151 is in the same family of inventions (see all common provisional applications) and teaches a photonic integrated circuit with grating coupling of lasers (as system/devices of optical 730) toward the photonic integrated circuit, (See Pierer 151 paragraphs [147], see also MPEP §2144.06).
Regarding claim 2, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the turning optic (i.e. 118(334) reflects the IR light between 30 degrees and 120 degrees out of plane relative to the IR illumination device (i.e. as angle of reflection is in this range as clearly depicted in Figs. 1A, 11E paragraphs [91-95, 112, 143]). 
Regarding claim 4, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the illumination system (e.g. 100) further includes a red, green, blue (RGB) laser device that emits RGB laser light (as leasers 110b-d, 710, 1112 RGB in 710, 1112a-c, see e.g. paragraphs [89-97,107-108, 114, 131-133, 143-145, 195-197], as depicted in e.g. Figs. 1A-B, 7, 11E).  
Regarding claim 5, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the collimating optic (as collimating lens e.g. 136(a-d), 1137, 736) that emits the collimated IR light constitutes a second collimating optic (i.e. collimating lenses 136b-
Regarding claim 7, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the illumination system (e.g. as optical engines 100,700, 1100e are implemented to wearable heads up display(s) WHUD 300, 400, see paragraphs [01-02, 87-97,107-108, 114, 131-136, 143, 174-176, 195-197, 204-206], Figs. 1-4, 6-7, 11E) further includes a display module assembly (DMA) (i.e. as e.g. WHUD including optical engine/projector e.g. 100, 700, 1100e, as 302, combiners/optics 304,308 as well as MEMS scanning mirror e.g. 318, paragraphs [87-97,107-108, 114, 131-136, 143]) that includes a microelectromechanical scanning (MEMS) mirror system (i.e. as digital micromirror scanning mirror 318, paragraphs [108, 12-113, 02, 87]).  
Regarding claim 8, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the DMA imaging units (as WHUD with optical engine, combiners, scanning mirror) optically combines the collimated IR light (from IR laser from 11a, IR 710, 1112d) with laser light generated by a red, green, blue (RGB) laser device (as laser light from RGB lasers 110b-d, 710, 1112a-c, and IR laser light is combined into aggregate beam e.g.142, 612, 336, see paragraphs [17-18, 87, 97, 110, 115, 140, 195], as depicted in e.g. Figs. 1A-B, 3-4, 6, 11E).  
Regarding claim 9, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the waveguide (140, 600) directs the collimated IR light towards an eye of a user of the illumination system (as optical engine/projector 100, 700, 1100e with 140, 600 including collimated IR light, is implemented in WHUD, directing IR light to eye , e.g. 306 of the user of the WHUD, as depicted in Figs. 1, 3-4, 7, 11e, paragraphs [01-02, 87-97,107-108, 113-115, 131-136, 143, 195-197]). 
Regarding claim 10, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the illumination system (optical engine/projector 100, 700, 1100e) is configured to use the collimated IR light to perform either eye tracking or iris recognition (as optical engine/projector 100, 700, 1100e with collimated IR light is implemented in WHUD, directing IR 
Regarding claim 21, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the IR illumination device is mounted in parallel to a PCB board (as IR laser diode in 110, 710, 1112, e.g. 110a, IR 710, 1112d, as CoS 112 is mounted in parallel with base substrate driver circuit 108,102,114,  paragraphs [88-90, 141-143]), and wherein the turning optic reflects the IR light perpendicularly to the PCB board (i.e. as depicted in e.g. Figs. 1A-B, paragraphs [88-90, 141-143]).  
Regarding claim 22, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that no intervening optical elements are disposed between the IR illumination device and the turning optic (i.e. light propagated from 110,110a to 118, as depicted in e.g. Figs. 1A-B, paragraphs [88-90, 141-143]).  
Regarding claim 23, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that a focal length of the IR light is less than or equal to 2 millimeters (as best understood and due to 112 issues and claim interpretation, as IR light can have such focal length, with the system/devices of optical engines/laser projector structures of Pierer-Pierer 151).  
Regarding claim 24, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that a focal length of the IR light is between 2 millimeters and 8 millimeters (as best understood and due to 112 issues and claim interpretation, as IR light can have such focal length, with the system/devices of optical engines/laser projector structures of Pierer-Pierer 151).   
Regarding claim 25, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that a combined height of the IR illumination device and a PCB board on which the IR illumination device is disposed (i.e. as combined height of 110, 110a as CoS 112 and submount 108 or substrate 102, e.g. paragraphs [89-90, 126, 136, 145, 177, 184], as depicted in Figs. 1A-B and equivalents in Figs. 7, 10) but is silent that it is between 2 millimeters and 2.5 millimeters. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the heights of laser diode chip and submount and/or substrate and thus affect the distance between the laser diode chip and the driver circuit in order to  minimize the 114 and the CoS, and as well as to advantageously minimize  distance between the respective output facets of the laser diodes and the optical window (see Pierer, [89-90, 126, 136, 145, 177, 184]),  and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 26, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that a height of the IR illumination device (i.e. as height of 110, 110a as CoS 112 with or without submount 108, e.g. paragraphs [89-90, 126, 136, 145, 177, 184], as depicted in Figs. 1A-B and equivalents in Figs. 7, 10) but is silent that it is 2 millimeters.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of laser diode chip and/or  submount and thus affect the distance between the laser diode chip and the driver circuit in order to  minimize the distance between the laser diode driver circuit and the CoS, and as well as to advantageously minimize  distance between the respective output facets of the laser diodes and the optical window (see Pierer, [89-90, 126, 136, 145, 177, 184]),  and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 27, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that a height of the PCB board (i.e. as height of  submount 108 or substrate 102, e.g. paragraphs [89-90, 126, 136, 145, 177, 184], as depicted in Figs. 1A-B and equivalents in Figs. 7, 10) but is silent that it is 0.5 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height submount and/or substrate and thus affect the distance between the laser diode chip and the driver circuit in order to  minimize the distance between the laser diode driver circuit and the CoS (see Pierer, [89-90, 126, 136, 145, 177, 184]),  and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pierer et al. (hereafter Pierer)  US 20200026080 A1 in view of Pierer et al. (hereafter Pierer 151) US 20190179151 A1, and further in view of Huening et al. (hereafter Huening, of record) US 20100014081 A1.
Regarding claim 3, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that the collimating optic is mounted to the illumination system (i.e. as collimated lens 136a-d, 1137, is/are mounted and integrated optical parts of the optical engine/projector 100, 700, 1100e,and are part of WHUD, paragraphs [87-89, 95-98, 143, 195-197]) configured to permit adjustment of the collimating optic along a z-axis in a direction of the collimated IR light as collimated IR light is emitted from the collimating optic (i.e. since collimation lens(es) are actively aligned for collimation in collimation direction e.g. of IR laser light, i.e. optimize spot as well as pointing for each of the respective laser diodes, see paragraphs [87-89, 95-98, 129, 146, 160]).  But Pierer is silent regarding the specific configuration of adjustment with a threaded lens barrel for threadable adjustment of the collimating optic.  
However, Huening teaches in closely related optical field of optical imaging including illumination systems (see e.g. Figs. 1-4, Abstract, paragraphs [02, 07-14, 58-59]) and further teaches collimator configuration of adjustment with a threaded lens barrel for threadable adjustment of the collimating optic (as e.g. the infrared achromatic collimating lens 34 is optimized and fitted directly into the unibody 36 and retained in place by the threaded retainer ring 35, thus providing optimized and direct fitting of collimator lens into the optical unibody.  paragraphs [58-59]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and configure the WHUD with optical engine/projector with adjustment having threaded lens barrel/body for threadable adjustment of the collimating optic according to teachings of Huening in order to provide optimized and direct fitting of collimator lens into the optical unibody, see Huening e.g. paragraphs [58-59]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pierer et al. (hereafter Pierer US 20200026080 A1 in view of Pierer et al. (hereafter Pierer 151) US 20190179151 A1, and further in view of Schowengerdt US 20150205126 A1 (of record). 
Regarding claim 6, the Pierer-Pierer 151 combination teaches the invention as set forth above and Pierer teaches (see Figs. 1-12) that a beam size of the collimated RGB laser light is different than a beam size of the collimated IR light (i.e. since IR and RGB light may pass through same imaging, collimating optic/lens 736, 1137 due to wavelength dependence the IR light is collimated to different size than RGB light at least to an extent, see paragraphs [paragraphs [95-98, 131-133, 143, 195-197], Figs. 7,11E ), but Pierer is silent regarding the beam size of the collimated IR light being about 0.5 mm by 0.5 mm.
However, Schowengerdt teaches in the same field of invention of virtual and augmented reality systems and methods (see e.g. Figs. 2-6, Title, Abstract, paragraphs [2, 15-22, 44-52, 110-117]) and further also teaches that beam size of the reduced-beam size collimated light being about 0.5 mm by 0.5 mm (i.e. as the AR/VR with accommodation tracking system includes waveguides stack and optics using ½ mm diameter pinhole lens configuration where scanned light display is using 0.5 mm diameter beam to scan the eye, therefore providing that the beam is always interpreted as in-focus, see Schowengerdt paragraphs [114-116]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schowengerdt of using collimated reduced beam size of 0.5 mm diameter beam to scan the eye for the size of the collimated beam size of IR light in the optical engine system of Pierer in order to provide that the beam is always interpreted as in-focus, (see Schowengerdt paragraphs [114-116]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 02/10/2022 regarding amended claim 1 have been fully considered but are moot because the new ground of rejection does not rely solely on the primary reference of Pierer, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, but is based on new combination of references as presented above. 


Conclusion	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARIN PICHLER/            Primary Examiner, Art Unit 2872